Citation Nr: 1718145	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  11-07 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 4, 2013, and a rating in excess of 70 percent from November 4, 2013, to September 18, 2016.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 25, 2015.


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in July 2013 and June 2016 and was remanded for further development.  The requested development was completed,  and the case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to November 4, 2013, the Veteran's service-connected PTSD resulted in, at most, impairment more nearly approximating occupational and social impairment with reduced reliability and productivity.

2.  From November 4, 2013 to September 18, 2016, the Veteran's service-connected PTSD resulted in no more than occupational and social impairment with deficiencies in most areas.

3.  The most probative evidence indicates the Veteran's service-connected PTSD did not render him unable to secure or follow substantially gainful employment prior to March 25, 2015.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but not higher, for PTSD have been more nearly approximated for the period of the claim prior to November 4, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


2.  The criteria for a rating in excess of 70 percent for PTSD from November 4, 2013 to September 19, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for establishing entitlement to TDIU prior to March 25, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter dated April 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

The Board notes that actions requested in the prior remands have been undertaken.  Updated VA treatment records were associated with the claims file, and the Veteran received another VA examination in September 2016.  Accordingly,         the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also 38 C.F.R. § 3.655(b) (when a claimant fails to report, without good cause, for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has      an obligation to provide adequate reasons and bases supporting this decision,      there is no requirement that the evidence submitted by the appellant or obtained      on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      PTSD Ratings

In a May 2009 rating decision, service connection was granted for PTSD, and a      30 percent rating was assigned, effective March 9, 2009.  Thereafter, the Veteran appealed the initial rating assigned to his service-connected PTSD.  In a November 2013 rating decision, the Veteran's PTSD rating was increased to 70 percent, effective November 4, 2013.  In a September 2016 rating decision, the Veteran's PTSD was assigned a 100 percent rating, effective September 19, 2016, and TDIU was granted from March 25, 2015.

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Pursuant to the General Rating Formula for Rating Mental Disorders (General Rating Formula), a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of  only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty  in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting         the ability to function independently, appropriately, or effectively; impaired   impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or effects thereof, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted   to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD and their effect on the level of occupational and social impairment.  Id.  

The record also contains Global Assessment of Functioning (GAF) scores assigned by clinicians, which reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV) with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although DSM-5 does not use the GAF Scale to assess functioning, the DSM-IV was in effect at the time the GAF scores were assigned.  Thus, the Board will consider the GAF scores of record in evaluating    the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score,    is not determinative of the VA disability rating to be assigned.  The percentage evaluation is based on all of the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126(a) (2016).  

A GAF score between 61 and 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.   See DSM-IV.  A GAF score between 51 and 60 indicates moderate symptoms    (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Veteran underwent a VA examination in April 2009, during which he reported symptoms of insomnia, frequent nightmares, flashbacks, depressed mood, and a chronic state of anxiety, which increased since he was laid off in late 2008.  The Veteran reported a history of heavy drinking and getting into bar fights, but stated that over the past few years, he drank less frequently and denied any fighting. He denied any problems with anger, but did report some road rage. He denied any suicidal ideations or hospitalizations, recent blackouts, withdrawal, or legal problems related to his drinking.  He reported a fair relationship with his second wife, to whom he had been married for 10 years.  He indicated that he did not socialize.  The Veteran reported owning his own construction company for 30 years, and in more recent years, he worked for a company that went out of business, which resulted in him being laid off in late 2008.  He reported spending his days working on equipment at home and looking for a job. The examiner indicated that the Veteran was alert, and his thoughts were fully organized, with no sign of tangentially or circumstantiality.  His mood was dysphoric with congruent affect, and there was no indication of anhedonia, paranoia, delusion, or hallucination. His concentration and ability to focus were adequate, and his memories of the past and present seemed intact.  The examiner indicated that the Veteran was capable of driving and handling his own financial affairs.  A GAF score of 60 was assigned.  

VA treatment records from March 2009 through November 2013 show complaints of depressed mood, irritability, intrusive memories, nightmares, feelings of guilt, and poor sleep.  During this period, the Veteran's mood ranged between euthymic and depressed, and affect varied between animated, full range, appropriate, agitated, and constricted.  He expressed guilt over not being able to have a close relationship with his children.  He was consistently alert and oriented, and exhibited normal speech and logical thought process.  There was no evidence of memory impairment or cognitive deficits.  The Veteran's judgment and insight were either good or fair, and his appearance was neat and clean.  More often than not, the Veteran denied any suicidal or homicidal ideations.  However, on a couple of occasions, he reported some passive thoughts of suicide, but denied any plan or intent to harm himself.  His treatment providers consistently deemed him to be no to low risk for suicide.  The Veteran denied excessive drinking.  In March 2010, he stated that he drank beer with friends twice a week and reported having a lot of friends.  In April 2010, it was noted that the Veteran slept well with medication, was stable, and functioning well.  In November 2010, he denied any excessive drinking.  In April 2011, he reported reduced anxiety, good concentration, and minimal nightmares.  Later that year, he reported increased symptoms of depression while going through a divorce.  In    April 2012, he stated that he did not want to see his friends.  He also denied dating, noting that he became acquainted with a woman, but the relationship did not go well because she could not handle his PTSD.  In April 2013, he reported drinking four or more times a week, one or two drinks each time.  His treatment provider characterized him as a "moderate drinker of alcohol" who "drinks an average of   less than or equal to [two] drinks per day." In August 2013, the Veteran reported increased symptoms of depression, feelings of hopelessness, and decreased motivation. The Veteran consistently reported working during this period, and        in March 2010, he reported planning to retire in a couple of years, and in April 2011, he reported planning to retire in about 18 months.  GAF scores ranged between 55 and 63.

During a November 2013 VA examination, the Veteran reported symptoms of depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less    often, mild memory loss, disturbances of mood and motivation, re-experiencing, nightmares, avoidance, hypervigilance, irritability, heightened startle response, flattened emotional responsiveness, depressed mood, anhedonia, decreased motivation and energy, poor concentration, and poor sleep. The Veteran also reported isolating himself socially; difficulty in displaying affection for his children and grandchildren; difficulty in establishing and maintaining effective work and social relationships;     and difficulty in adapting to stressful circumstances, including work or a work-like setting. He reported having few friends and stated that both of his marriages ended because of his excessive focus on work, communication difficulties, irritability, and social withdrawal. The Veteran also reported being possessive and controlling in relationships because he feared losing people, which he attributed to his traumatic loss of fellow soldiers in Vietnam. The Veteran indicated that he had difficulty continuing to work due to his declining health, depression, and his divorce.  He reported working part-time for his son's contracting business and stated that he could only work part-
time because of knee pain, injury, and lack of motivation and energy due to depression.  He reported drinking about six to eight beers, three times a week.  The examiner characterized the Veteran's symptoms as productive of occupational and social impairment with reduced reliability and productivity.  A GAF score of 52 was assigned.

VA treatment records show that in May 2014, the Veteran told his primary care provider that his mood was fine and that he planned to make an appointment with his psychiatrist to refill his antidepressant.  He reported pain in the shoulders and left metacarpophalangeal joints related to his work as an equipment operator. The Veteran also reported drinking alcohol about two to three times a week, consuming about one or two drinks each time.  He denied ever drinking six or more drinks on one occasion during the past year.  VA treatment records dated October 2013 and December 2014 indicate that the Veteran told his primary care provider that he was working as a heavy equipment operator daily with no problems.  He also reported a history of heavy drinking, but stated that he now drinks two to three beers a week.  

During a February 2015 VA examination, the Veteran reported symptoms of depressed mood, anxiety, periodic flashbacks, daily distressing thoughts, nightmares, isolation, fear of large crowds, avoidance, insomnia, irritability, distressing thoughts, hypervigilance, irritability, exaggerated startle response, problems with concentration, insomnia, and impaired judgment, and disturbances  of motivation and mood, all of which reportedly resulted in difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported passive suicidal ideation, but denied any intent, plan or attempt.  He denied any legal issues or arrests, but stated that the police were called for domestic disputes during both of his marriages.  He reported drinking about six to ten beers a night. It was noted that his mood was irritable, affect was restricted, and he became easily tearful.  His thought process varied from organized to circumstantial, but the examiner indicated that he was fairly easy to redirect.  The examiner characterized the Veteran's PTSD symptoms as productive of occupational and social impairment with reduced reliability and productivity.

A March 2015 VA mental health treatment record indicates that Veteran reported feeling depressed.  He stated that he was upset about being denied a 100 percent disability rating and that his denial letter indicated that he worked as a heavy equipment operator, but he stated that he had not worked in two years. He was alert and appeared neat and clean.  His mood was depressed, and affect was constricted.  He denied any suicidal or homicidal ideations.  His speech was clear with normal rhythm.  His thought process was clear, and there was no evidence of perceptual disturbances.  The Veteran's memory was intact, and attention, judgment, and insight were good.  It was noted that the Veteran had nightmares once in a while, but he      was able to handle them fine.  He was depressed, but not suicidal, and responding      to medication.  The treatment provider noted that "[h]e is unemployable" and "has not worked for [the] past two years."    

A September 2015 VA primary care treatment record indicates that the Veteran reported pain dependent on how much he worked hard.  In March 2016, he described himself to a treatment provider as "semi-retired," noting that he helped his son with his construction and excavation business.  

During a September 2016 VA examination, the Veteran endorsed extreme symptoms of repeated, disturbing, and unwanted memories and distressing   dreams.  He endorsed the following symptoms as occurring "quite a bit": recurrence, avoidance, hypervigilance, exaggerated startle response, feeling        very psychologically and physiologically activated when reminded of stressful events, strong negative beliefs about himself, loss of interest in previously enjoyed and valued activities, interpersonal estrangement, troubling experiencing positive emotions, irritability, angry outbursts, risk taking behaviors, problems with concentration, and sleep disturbance.  He reported moderate symptoms of   difficulty recalling important parts of the stressful experiences and blaming   himself or others for the stressful events.  He also reported feeling sad most of      the time, not expecting things to work out for him, significant perceptions of past failures, guilty ruminations, feeling as if he is being punished, self-disappointment, extreme self-criticalness, some suicidal ideation without any intent, tearfulness, restlessness and agitation, loss of interest, indecisiveness, feelings of relative worthlessness, anergia, decreased appetite, and fatigue.  The examiner noted        that the Veteran also endorsed symptoms of mild memory loss; flattened affect; circumstantial, circumlocutory, or stereotyped speech; obsessional rituals which interfere with routine activities; and neglect of personal appearance and hygiene.  The Veteran was oriented to place, person, tine and situation, but there was some evidence of psychomotor retardation.  The examiner noted that the Veteran appeared somewhat slow to find his seat in the examiner's office.  The Veteran's thought process was clear, linear, and goal directed; his speech was slow and measured; and his abstract reasoning was intact.  His mood was depressed, with restricted and blunted affect.  There were no signs of psychotic thought process, including hallucinations or delusional thinking.  Concentration and short and long term memory appeared to be somewhat impacted by his mental health symptoms.  
The examiner also observed some obsessional thoughts, ritualized behaviors related   to the safety of his person in his home. The Veteran endorsed some transient suicidal ideation, but denied any plan.  He stated that he was not close with his sister or daughter, but had a working relationship with his son. He also reported meeting     with friends sometimes and consuming beer to socialize, noting that he drank about two beers a night, five nights a week.  The Veteran described a typical day as working around the house and accompanying his son to his son's business about twice a week.  He stated that he did not have many hobbies and reported reading and watching television.  The examiner considered the Veteran's symptoms to be moderate, with intrusive memories and nightmares to be severe, and characterized the Veteran's PTSD as productive of total social and occupational impairment.  

Upon review of the record, the Board finds that prior to November 4, 2013, the evidence more nearly approximates a 50 percent rating for PTSD.  During this period, the record establishes that the Veteran endorsed symptoms of depressed mood, anxiety, irritability, flashbacks, nightmares, feelings of guilt, and poor sleep.  
With respect to social functioning, the Veteran initially reported a fair relationship with his wife, which later became strained, and ultimately resulted in divorce.  He also reported being unable to have a close relationship with his children.  During the April 2009 VA examination, he stated that he did not socialize; however, in March 2010, he told his mental health treatment provider that he had many friends who he saw about twice a week.  In April 2012, he reported not wanting to see his friends and not dating after his PTSD symptoms interfered with his attempt at a romantic relationship.  With respect to occupational functioning, other than when he was laid off in late 2008, the Veteran consistently reported being employed during this time period.  GAF scores ranged from 55 to 63, the majority of which reflected moderate symptoms or moderate difficulty in social and occupational functioning.  Based on the foregoing, the Board concludes that the Veteran's overall disability picture more nearly approximates occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.  Thus, a 50 percent rating is warranted prior to November 4, 2013.  

The Board finds that a rating in excess of 50 percent is not warranted at any         point prior to November 4, 2013, as the evidence of record does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  During this period, the Veteran worked, socialized with friends at times, was alert and oriented, maintained personal hygiene, and exhibited good to fair judgment, normal speech, and logical thought process.  There was no evidence of impaired impulse control, spatial disorientation, obsessional rituals, or near-continuous panic or depression affecting the ability to function independently.  Although the Veteran occasionally reported passive suicidal ideations, he denied any plan or intent, and his treatment providers consistently assessed him to be of no or low risk of self harm.  Moreover, as found above, there is no indication that such passive suicidal ideations resulted in social and occupational impairment with deficiencies in most areas.  Ultimately, it is       the impact on functioning that results from the symptomatology that dictates the evaluation to be assigned.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013) ("[38 U.S.C.A.] § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas").  Accordingly, a rating in excess of     50 percent is not warranted prior to November 4, 2013.  

Upon review of the record, the Board finds that a rating in excess of 70 percent is not warranted at any point prior to September 19, 2016.  During the November    2013 VA examination, the Veteran reported symptoms of depressed mood, anxiety, periodic flashbacks, daily distressing thoughts, nightmares, isolation, fear of large crowds, avoidance, insomnia, irritability, distressing thoughts, hypervigilance, irritability, exaggerated startle response, problems with concentration, insomnia, and impaired judgment, and disturbances of motivation and mood, all of which has resulted in difficulty in establishing and maintaining effective work and social relationships.  

With respect to social functioning, the Veteran reported difficulty with romantic relationships.  He stated that he had few friends, but did report socializing with them on occasions.  With respect to occupational functioning, the Veteran claims that his PTSD symptoms rendered him unable to work since November 2013.  However, his assertions are not consistent with the evidence of record.  In May 2014, the Veteran told a treatment provider that his mood was fine and that he working as a heavy equipment operator.  In October 2013 and December 2014,         it was noted that the Veteran was working on a daily basis with no problems.  A September 2015 VA treatment record suggests that the Veteran was still working, as he reported pain dependent on how much he worked hard.  In March 2016, the Veteran described himself as "semi-retired," noting that he helped his son with      his construction and excavation business.  The Board finds the assertions made to clinicians for purposes of seeking treatment to be significantly more credible and probative than statements made to VA and VA examiners for purposes of seeking compensation.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

The Board notes that in March 2015, the Veteran's treating VA psychiatrist indicated that the Veteran "is unemployable" and "has not worked for [the] past   two years."  However, the Board assigns little probative value to this opinion, as it appears to be based on the Veteran's assertion that he had not worked in two years, which the Board has already found lacks credibility.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "[a]n opinion based on an inaccurate factual premise has no probative value").  Moreover, the opinion is not supported by an explanation as to what psychiatric symptoms rendered the Veteran unemployable.  The record shows that the Veteran reported symptoms of depression, which were responding to medication, and nightmares "once in a while," which he was able        to handle fine.  Additionally, his memory was intact; thought process and speech were clear; he appeared neat and clean; and attention, judgment, and insight were good.  Thus, the record is inconsistent with the conclusion that the Veteran was unemployable at that time or during the two years prior.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

In sum, prior to September 19, 2016, the probative evidence of record demonstrates that the Veteran continued to work, at least part-time, and maintained a working relationship with his son.  He performed activities of daily living, maintained personal hygiene, and occasionally socialized with friends. Moreover, there was no evidence   of persistent hallucinations or delusions, and the evidence is not suggestive of impairment of thought process or communication. Thus, total social and occupational impairment is not shown, and a 100 percent schedular rating is not warranted at any time during the period under review. 

      TDIU prior to March 25, 2015

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether    the veteran is unemployed or has difficulty obtaining employment, but whether    the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran     is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Where the percentage requirements for TDIU are not met, a total disability rating may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for     referral for consideration of entitlement to a TDIU on an extraschedular basis 
to the Director of Compensation Service.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Service connection is in effect for PTSD, which is now rated as 50 percent disabling prior to November 4, 2013, and 70 percent disabling from November 4, 2013 to March 25, 2015.  Thus, the Veteran's disability rating does not meet the minimum schedular criteria for TDIU prior to November 4, 2013; however, it does from November 4, 2013 to March 25, 2015. 

The record shows that the highest level of education attained by the Veteran is an associate's degree in heavy duty diesel mechanics.  Thereafter, the Veteran owned his own construction company for about 30 years and subsequently worked as a heavy equipment operator.  As early as 2010, the Veteran reported planning for his retirement.  On his January 2014 application for TDIU, he asserted that his PTSD symptoms rendered him too disabled to work since November 2013.  

During the November 2013 VA examination, the Veteran reported working part-time for his son's contracting business and stated that he could only work part-time due to knee pain, injury, and lack of motivation and energy caused by depression.  He also reported difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work-like setting.  

Although the Veteran claims that his lack of motivation and energy rendered him too disabled to work since November 2013, as previously noted, the Board assigns little probative value to the Veteran's assertion, as it is not consistent with the evidence of record.  VA treatment records dated 2014 through 2016 indicate         that Veteran continued to work, and treatment records show no complaints of psychiatric symptoms interfering with his work.  In fact, he described his mood as "fine" in May 2014 when telling his treatment provider that he worked as a heavy equipment operator, and in December 2014, it was noted that he was working on      a daily basis with no problems.  He also reported having a working relationship with his son.  Furthermore, he exhibited normal speech and logical thought process, and there was no evidence of memory impairment or cognitive deficits.  Therefore, even if the Veteran was only working part-time after his planned retirement, there    is no indication in the record that his PTSD symptoms interfered with his ability to work prior to March 25, 2015.  The Board finds statements made to clinicians for purposes of seeking treatment to be significantly more credible and probative than statements made to VA and VA examiners for purposes of seeking compensation. See Cartright, 2 Vet. App. at 25.  

As previously noted, the Board likewise assigns little probative value to the March 2015 opinion of the Veteran's treating psychiatrist, as it is not supported by a rationale and appears to be based on the Veteran's claim of not having worked in two years.  See Reonal, 5 Vet. App. at 461.  Furthermore, the psychiatrist's opinion is of little probative value with respect to the Veteran's employability during the relevant period prior to March 25, 2015, as the record shows that the psychiatrist last saw the Veteran in August 2013.  Moreover, the psychiatrist did not opine that the Veteran's PTSD symptoms alone rendered him unemployable.  Notably, the Veteran has also reported various physical problems as contributing to his decision to work part-time.

In sum, the most probative evidence shows that the Veteran's service-connected PTSD did not render him incapable of performing the physical and mental acts required by employment prior to March 25, 2015.  See Van Hoose, 4 Vet. App. at 363.  Accordingly, TDIU and/or referral for extraschedular consideration of TDIU is not warranted during this period.



	(CONTINUED ON NEXT PAGE)




ORDER

An initial rating of 50 percent for PTSD for the period of the claim prior to November 4, 2013, is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

A rating in excess of 70 percent for PTSD from November 4, 2013 to September 19, 2016, is denied.

Entitlement to TDIU prior to March 25, 2015, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


